AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




AMENDMENT dated as of March 18, 2014 (this “Amendment”) to the AMENDED AND
RESTATED EMPLOYMENT AGREEMENT dated as of December 22, 2008 as subsequently
amended (the “Employment Agreement”) by and between Chindex International, Inc.,
a Delaware corporation (the “Company”), and Lawrence Pemble
(“Employee”).  Capitalized terms used but not defined in this Amendment will
have the same meaning as in the Employment Agreement.


WHEREAS, the Company and Employee have entered into the Employment Agreement
and, effective commencing on the date hereof, desire to amend the Employment
Agreement in the following respects;


NOW, THEREFORE, the parties agree to amend the Employment Agreement as follows:


1.      Section 1(a) of the Employment Agreement is hereby amended by deleting
“December 31, 2014” and replacing it with “December 31, 2015” so as to extend
the term of the Employment Agreement to December 31, 2015.


2.      Except as provided above, the Employment Agreement shall remain in full
force and effect.


3.      This Amendment may be executed in two or more counterparts, each of
which will constitute an original, and all of which together will constitute one
and the same.




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

       
 
 /s/ Lawrence Pemble     Lawrence Pemble  

 
 
 

  CHINDEX INTERNATIONAL, INC.          
 
By:
/s/ Robert Low       Name:  Robert Low       Title:   Chief Financial Officer  
       